        Case 1:18-cr-00567-VSB Document 149-7 Filed 01/07/20 Page 1 of 29


                                        .o
                                        ~Le •r to M etrix
                                                       "'
                                                         CORPORAT I ON /




October 7, 2019

Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Subject: United States vs Christopher Collins


Dear Judge Broderick:

I have known Christopher (Chris) Collins for nearly 18 years now, and I am constantly
impressed with his business acumen and intuition whenever I have the opportunity to interact
with him. He hired me as the Financial Controller of ZeptoMetrix December 2001 when
ZeptoMetrix only had 12 employees and he mentored me in all aspects of operating a small
business. As ZeptoMetrix has grown over the past 18 years, Mr. Collins has advised me on
the many facets of helping a developing company continue to grow successfully.
ZeptoMetrix Corporation currently employs over 100 college-educated employees with
college degrees ranging frqm BS to PhD that might otherwise not have found employment if
it were not for Mr. Collins' s astute business knowledge.

I think Chris Collins record as a politician stands on its own merit - and as a Congressman he
has consistently voted for Bills/ Acts that are for the betterment of the American citizen. A
good case in point being his "yea" vote on passage of the Federal Civilian Workforce Pay
Raise Fairness Act. He also helped tum around Erie County financially when he served as
Erie County Executive. When Mr. Collins was elected as Erie County Executive, the County
was in such financial turmoil that it was being monitored by a Control Board. Within two
years of his scrutiny and efforts to correct the budget, the Control Board was allowed to be
dissolved and Erie County was solvent enough operate on its own accord. When Chris left
office, Erie County was operating "in the black" for the first time in many years.




                                                       ZeptoMetrix'M Corporatio n
   878 Main Street, Buffalo, NY 14202 I Corporate Headquarters I Research and Manufacturing Laboratories I Ana lytica l Service Testing


                                                                                                                                 112
           25 Kenwood Circle, Franklin, MA 02038 I Molecular Diagnostics Division I Manufacturing· Distribution · Fulfi llment
                                        Customer Re lations I 716-882-0920 I www.custserv.com
                                                         www .zeptometrix .com
         Case 1:18-cr-00567-VSB Document 149-7 Filed 01/07/20 Page 2 of 29



                                         "'L e • to M etrix
                                        .t:7             "'
                                                       rc•      RPORAT I ON /




While I do not fully understand the details associated with his guilty plea, I remain very
surprised as I still cannot imagine these things would have occurred with a person that had
never given me a reason to suspect any such behavior. I certainly understand that the charges
are serious and must be accounted for, but I also hope that you consider his long history of
successful management of businesses and political contributions.



In summary, thank you very much for accepting and considering this letter.

Sincerely,



Ronald E. Urmson

VP of Finance & CFO




                                                       ZeptoMetrix'M Corporation
   878 Main Street, Buffa lo, NY 14202 I Corporate Headquarters I Research and Manufacturing Laboratories I Ana lytica l Service Testing
           25 Kenwood Circle, Franklin, MA 02038 I Molecular Diagnostics Division I Manufacturing · Distribution • Fu lfillment
                                         Customer Relations I 716-882-0920 I www.custserv.com
                                                         www.zeptometrix.com                                                      113
     Case 1:18-cr-00567-VSB Document 149-7 Filed 01/07/20 Page 3 of 29




                                          Mark Mattar

                                     East Amherst, NY 14051


October 24, 2019

Hon. Vernon S. Broderick
United States District Judge
Southern District of NY
Thurgood Marshall US Courthouse
40 Foley Square
New York, NY 10007


Subject: Chris Collins


Dear Judge Broderick:


I have known Mr. Chris Collins for about 20 years. I knew Chris through his support for the Boy
Scouts of America (BSA), his volunteer work at the University of Buffalo Center for
Entrepreneurial Leadership (CEL) and as a business leader in the Buffalo NY area.


I am an Eagle Scout, as is Chris. He is one of very few Eagle Scouts recognized as a
Distinguished Eagle Scout at the national level. Chris is a huge supporter of BSA, not only with
his generous donations, but as someone who believes in the Scout principles of trustworthy,
loyalty, helpful, generous ... Chris was active in his son's scout troop as an assistant scoutmaster.
Chris helped many scouts, including his son, earn the Eagle Scout award. Chris could always
be counted on to support Scouting with his time, talent and money.


I am a graduate of CEL. I learned a great deal about how to grow a business thru CEL. Today, I
employ about 80 people and I owe a lot to CEL. Part of the teaching method of CEL is to have
local business leaders volunteer to be a Mentor/Reactor for a local small business owner.
Every current student has 4-5 outside business leaders spend about 20-30 hours with them
over several weeks, visiting and learning about the student's business, and helping the student
develop and implement a strategic marketing plan that can then be used to grow their
business.


I know Chris volunteered his time for many students in the program. I was fortunate to serve
with Chris for several students about 10 years ago. Chris was a great listener and strategist. I
was very impressed with the outstanding ideas that resulted from our collaboration. Chris was
very busy managing the many companies he was involved in, but always prioritized CEL. His
dedication to CEL is a true demonstration of Service above Self. And, his volunteer efforts with
CEL has had a very positive impact on Western New York.




                                                                                               114
     Case 1:18-cr-00567-VSB Document 149-7 Filed 01/07/20 Page 4 of 29




I am a Ceramic Engineer, a graduate of the New York State College of Ceramics at Alfred
University. I worked at Buffalo China in South Buffalo one summer to help put myself through
College. When the company closed in 2004, Chris partnered with the management team and
purchased the business. Many of the people I worked with were able to keep their jobs for the
time that Chris owned and supported that company.


When Chris was elected Erie County Executive several years ago, he implemented the business
efficiency program known as Lean Six Sigma to turn around the bankrupt county. His
dedication and business experience transformed the county. The positive results of his
management continue to reverberate through the county to this day.


Judge Broderick, thank you for your time and consideration of this letter.



Sincerely,




Mark Mattar




                                                                                         115
        Case 1:18-cr-00567-VSB Document 149-7 Filed 01/07/20 Page 5 of 29



                                                 October 6, 2019



                                                 James Olchawski



                                                 Corfu, New York 14036

Hon. Vernon S. Broderick

United States District Judge

Southern District of New York

Thurgood Marshall United States Courthouse

40 Foley Square

New York, NY 1007

Subject : United States v. Christopher Collins

Dear Judge Broderick:

My wife and I are personal friends of Chris and Mary Collins and have been so for more than 30 years.
have known Chris prior to his political career from his start as an engineer to a successful businessman.

In the 30 plus years that I have known Chris, he has been nothing but truthful and has always acted with
highest integrity. Chris has been a long supporter of the Boy Scouts and many other charitable
organizations. There have been many weekends where Chris has given up his personal needs to support
the needs of Boy Scouts throughout the United States.

Another passion that Chris and I share is golf. I always say that if you spend 4 hours with a person
during a round of golf, you will learn a lot about that person. The game of golf requires participants to
call their own penalties and to conduct themselves with the highest integrity .. I have golfed many times
with Chris and I can tell you that his actions displayed in my presence were exemplary.

In addition, I know his wife and children very well. Chris anci Mary have raised wonderful children and
gave their time and attention to making sure their children were properly raised and had the
opportunities to succeed in life. Both Chris and Mary have done a great job raising their children, Caitlin
and Cameron.

I would like to thank you for considering my input with respect to the subject case.



                                                 Re~pectfu Ily,



                                                 JQ.s Olchawski




                                                                                                    116
    Case 1:18-cr-00567-VSB Document 149-7 Filed 01/07/20 Page 6 of 29

                                 David M. Flaum

                               Rochester, New York 14604
                                          Fax (585) 325-6058



October 7, 2019


Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


Re : United States v. Christopher Collins


Dear Judge Broderick,


The purpose of this letter is to highly recommend that Chris Collins receive probation . I
have known Chris for many years, and admire and greatly respect him . He has always
been above board and tried to help in every situation that he's able to . He's a very
compassionate, loyal and sympathetic person. He's always been very devoted to his
family. It's his unwavering compassion that got him into this situation . I've always been
impressed with Chris's undivided loyalty to the American people and his service to our
country. He is truly an extremely honest person, who I would trust completely. It's
because of these qualities, that I believe he deserves leniency and to not be a burden to
the tax:-payers.


Thank you for your time and consideration .


Sincerely,




David M. Flaum



                                website: www.flaummgt.com
                                                                                         117
       Case 1:18-cr-00567-VSB Document 149-7 Filed 01/07/20 Page 7 of 29


                         o.tnngr.ess of tq.e l!tnit.e~ §tat.es
                                   llfa,5f1in9ton,      mar 20515

                                       November 13, 2019


Hon. Vernon S. Broderick
United States District Judge
Southern District of New Yark
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


Dear Judge Broderick,
I am writing on behalf of my former colleague, Chris Collins. Mr. Collins and I were both
elected to Congress in 2012, and served together on the Agriculture Committee and later on the
Energy and Commerce Committee. During our tenure together, I always knew Chris as someone
who was dedicated to serving his constituents and I believe he always tried to make decisions
with his constituents in mind. Additionally, I found him to be a loving father and committed
husband.

Thank you for your time and attention to this letter. If you require additional information,' please
feel free to contact me at 202-225-3715.

Sincerely,




Richard Hudson
Member of Congress




                                        PRINTED ON RECYCLED PAPER
                                                                                            118
       Case 1:18-cr-00567-VSB Document 149-7 Filed 01/07/20 Page 8 of 29




December 11, 2019



Hon. Vernon S. Broderick
United States District Judge
Southern District ofNew York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007



       RE:    United States v. Christopher Collins



Dear Judge Broderick:

We are writing today in support of Chris Collins. We spent many years together fighting
for our taxpayers along the shores of Lake Ontario that has suffered rising water levels
since the implementation of Plan 2014 by the International Joint Commission (IJC).

We went to Chris prior to the Plan being implemented with the fear that this would do
damage to our shores with higher levels and Chris agreed. We battled this in Washington
DC before Plan 2014 was put into effect and since it has created the flooding expected.

Chris has always been available for the people 110%. He sincerely cared about each and
every one of the taxpayers he represented and beyond. He was always a dedicated
elected official.

We respectfully request you consider this letter.

Sincerely,

             1i.   ~JVJU



Lynne M Johnson

Lyndonville, NY 14098                                        Burt, NY 14028




                                                                                  119
                  Case 1:18-cr-00567-VSB Document 149-7 Filed 01/07/20 Page 9 of 29


                            ZDARSKY, SAWIGKI             &    AGOSTINELLI         LLP

                                              ATTORNEYS AT LAW

JOSEPH E. ZDARSKY
                                          1 600 MAIN PLACE TOWER                                   OF COUNSEL

GUY J. AGOSTINELLI                            350 MAIN STREET                                K. MICHAEL SAWICKI

GERALD T. WALSH                          BUFFALO, NEW YORK 14202
MARK J. SCHLANT
                                               7 16-855-3200                                FAX:   716-855-310 I
PATRICK A. DUDLEY
THOMAS P. FITCH                                                                           (NOT FOR SERVICE OF PAPERS)

DAVIDE. GUTOWSKI
DANIEL J. BOBBETT
JESSE G. HOELSCHER


                                                              November 27, 2019


        Hon. Vernon S. Broderick
        United States District Judge
        Southern District of New York
        Thurgood Marshall United States Courthouse
        40 Foley Square
        New York, New York 10007

        Re:            United States v. Christopher Collins

        Dear Judge Broderick:

                        I have known Chris Collins for more than twenty years. He is a close friend and
         has been a leading client in our firm.

                       Our families have been close over this time period. Our children played together,
         we attended countless family events. Chris and I and our sons attended football games and golf
         tournaments together. We were at picnics, birthday parties, graduations and many other family
         events. We even vacationed together. Chris has always been a dedicated husband and father.

                         In the business world, Chris was an enthusiastic entrepreneur who acquired a
         number of companies in the Buffalo, New York area after selling Nuttall Gear, a company that
         he had acquired from Westinghouse as a young man with a handful of investors. I am enclosing
         an article from the Buffalo News from March 30, 2004. This describes a number of the
         companies that Chris helped to acquire or support after his Nuttall Gear ownership. We worked
         on most of these transactions as his counsel. At the time of this article, his portfolio of
         companies had about 600 jobs and $70 million in combined sales. Chris would typically visit
         one company a day in these .days, proud to wear that company's shirt with its logo.




                                                                                                    120
           Case 1:18-cr-00567-VSB Document 149-7 Filed 01/07/20 Page 10 of 29

ZDARSKY, SAWICKI         &   AGOSTINELLI          LLP




     Hon. Vernon S. Broderick
     United States District Judge
     Southern District of New York
     November 27, 2019
     Page2




                   Many of the companies that Chris acquired or had an interest in were successful.
     Others were not, and Chris accepted that as the risk of business investment.

                     Chris was and still is very dedicated to the Boy Scouts of America. This has been
     a lifelong commitment. Chris had achieved the rank of Eagle Scout, and frequently cited the
     Scout Oath and the Scout Law. He was most proud telling stories about his son, Cameron,
     achieving the rank of Eagle Scout. Chris made substantial commitments of his time and
     resources to help the Boy Scouts. On one occasion, the local Boy Scouts troop in which his son,
     Cameron, was a member, had a project of building new park benches for a local community.
     Chris purchased all of the materials as a donation to the Boy Scouts and recruited me and a few
     of his other closest friends to assist and supervise the Boy Scouts in this troop to assemble the
     benches and get them ready for delivery. We worked in the basement of the Collins home.
     When the project was completed, the community had brand new park benches, and the Boy
     Scouts had learned a valuable lesson on how to use their time and efforts to support the
     community.

                   In 1998, Chris was recruited to run for Congress against incumbent John LaFalce,
     who was then a 20 year veteran of Congress. We were quick to support Chris in this race.
     While Chris was not successful in his first quest for public office, he was not defeated either.

                    While attending to and building his companies, Chris was sought out to run for
     Erie County Executive in 2007. During his campaign, Chris pledged to run county government
     as a business. His platform included introducing Six Sigma business concepts to county
     government. We supported Chris every step along the way. Chris was elected in a landslide.

                     Chris lost his bid for re-election after four years serving as Erie County Executive.
     But that defeat only made him more determined to re-enter public life. In 2012, Chris
     successfully ran for Congress in the 27th District of New York. He began serving in Congress in
     2013 and would be reelected three times.




                                                                                                 121
           Case 1:18-cr-00567-VSB Document 149-7 Filed 01/07/20 Page 11 of 29

ZDARSKY, SAWICKI         &   AGOSTINELLI          LLP




     Hon. Vernon S. Broderick
     United States District Judge
     Southern District of New York
     November 27, 2019
     Page3




                    If there is one word that would describe Chris Collins, it is enthusiasm. He was
     enthusiastic about his family, his businesses and his public service. All of these were topics of
     discussion whenever we were in a group or alone. And he absolutely loved serving as a United
     States Congressman.

                     Of all of his investments, Chris was particularly fond of his investment in Innate
     Immunotherapuetics. He was excited about the drug this company was developing that would
     hopefully aid persons with multiple sclerosis. The investments made by Chris in this company
     kept it going for years. I am sure he was devastated to learn that the drug had been a failure.

                     I was as shocked as anybody when charges were brought against Chris in this
     case. I could not believe what I was reading when I read his indictment. It all seemed so out of
     character for the man I know.

                    With his guilty plea, Chris has accepted responsibility, and he has had to resign as
     a Congressman. He had to give up the job that he loved more than any other that he had in his
     long and distinguished career.

                     In my viewpoint, the conduct that led to his guilty plea should be looked at as an
     aberration. It is totally inconsistent with the man I know.

                      Chris Collins-has done a lot of good.things in his life, and has made a number of
     remarkable achievements. He is ·suffering today having let down his family, his business
     partners, his friends and his constituents. The fact that his son Cameron has also been charged
     and has pleaded guilty is simply devastating for the Collins family. Chris will struggle in dealing
     with this for the rest of his life.




                                                                                                122
           Case 1:18-cr-00567-VSB Document 149-7 Filed 01/07/20 Page 12 of 29

ZDARSKY, SAWICKI         &   AGOSTINELLI LLP




     Hon. Vernon S. Broderick
     United States District Judge
     Southern District of New York
     November 27, 2019
     Page4




                    I would respectfully request that the Court consider these factors and providing
     Chris with a lenient sentence.




     GJNwk
     Enclosure




                                                                                              123
Case 1:18-cr-00567-VSB Document 149-7 Filed 01/07/20 Page 13 of 29




The Buffalo News
March 30, 2004
Page Al




                                                               FOCUS:  ____ _____
                                                                 ...........         .., IN BUFFALO
                                                                             IN VESTING




                                Making it in Buffalo
                                                                                  Man's investments in shaky manufacturing
                                                                                  firms have proved to be a winning strategy
                                                                                    By FRED 0. WILLIAMS              verge of shutdown by struggJing
                                                                                                                     Oneida Ltd., the 103-year-old
                                                                                     News Business Reporter
                                                                                                                     company is now Niagara Ceramics,
                                                                                                                     a supplier of dinner plates to Onei-
                                                                               Anyone care to bet your savings da.
                                                                           on Buffalo's aging manufacturers?            Collins doesn 't claim to have
                                                                               A pitch like that might not get found a formula for saving manu-
                                                                           many takers. But it sums up what facturing. There are some deals he
                                                                           Christopher C. Collins does with turns down, such as for companies
                                                                           his money.                                vulnerable to global competition.
                                                                               The 53-yenr-old Clarence busi-           "You can't make up for the fact
                                                                           nessman and former candidate for that in mainland China, people
                                                                           Congress - he lost to John La- make $1 a day; he said.
                                                                           Falce in 1998 - owns stakes in               But Collins invested $1 million
                                                                           eight companies, most of them in through his company, Cobblestone
                                                                           Western New York. His bankroll Enterprises, giving him control of
                                                                           comes from the profit he made half the company. A management
                                      ELIZABETH A. MUNDSCHENK/Bullalo News
                                                                           se lling his original company, Nut- group led by Robert L. Lupien,
                                                                           tall Gear in Niagara Falls, in 1997. Connerly Oneida's top manager in
                        "I want to run the bases with them                     Earlier this month, Collins Buffalo, owns the other half.
                               the next 30 years."                         completed his most ambitious in-             11
                                                                                                                           Wc were making preparations
                   Christopher Collins on the new management               vestment   so far, the $5.5 million le- , to shut down from August for-
                   at Niagara Ceramics, fonuerly Buffulo China             veraged   buyout  of the Buffalo  Chi-
                                                                           na plant on Bailey Avenue. On the                  See Collins Page AS
                                                                                                                                                      +




                                                                                                                                                            124
      Case 1:18-cr-00567-VSB Document 149-7 Filed 01/07/20 Page 14 of 29


                    Collins:                                  Industrious investor
                                                              Companies in Collins' portfolio have about 600 jobs and $70 million in combined sales

                    Strategy                                  Christop!1er C. !!ollins
                                                              Age: 53

                    is to avoid                               Residence: Clarence
                                                              Personal: Married, three children


                    'start-ups'
                                                              Education: B.S. in mechanical
                                                              engineering, North Carolina State
                                                              University, 1972
                                                              MBA, University ol Alabama. 1975
                         Continued from Page Al               Accomplishments: Has helped
                                                              buy 12 companies, many in
The Buffalo News    ward," Lupica said. "We were the          WesIem New York
                    shutdown team,"                           Community organizations:
                        Buffalo has other wealthy in -
March 30, 2004      vestors, but none with Collins'
                                                              Kenmore Mercy Hospital; United
                                                              Way; Boy Scouts of America;
                    appetite for old-line manufactur-         Small Business Advisory Board
Page AS             ers.                                      oflhe Federal Reserve Bank
                       The typical investor takes a           ol New York; UB Center for Entre-
                    small slice of a venture to reduce        preneurial Leadership mentor.
                    risk, and focuses on start-up com-                                                                                                                BILL WIPPEAT/BoHa!o News
                    panies with high potential, said                                                 Christopher C. Collins at Oxygen Generating Systems in Amherst.
                   · Jack McGowan, coordinator of
                    the Western New York Venture              Aflurry of )!usiness buying
                    Association. Collins avoids start-
                    ups, hugely leaving him out or 1972 to 1983: Worked at                           products for biotech research com-             July 2003: Helped buy Buffalo
                    emerging information technology Westinghouse Gear Division,                      panies : serves as chairman and                Casual Fumilure and merged It
                    and biotcch firms, When he does           Cheelctowaga,                          treasurer.                                     wilhBloch,
                    invest, he comes in heavily, tak-         1983: Bough! Westinghouse Gear         June 2000: Helped buy commer-                  August 2003: Helped buy Schlyer
                    ing a stake up lo 50 percent.             Division and formed Nultall Gear;      cial casework business By Design               Machinery and fom,ed Niagara
                         Collins 11 is like a venture capi-   moved business to Niagara Falls;       and merged II wilh Bloch,                      Machinery Corp.; serves as chair-
                    talist/' sa id Guy Agostinelli, a         president, CEO and chairman.           October 2000: Helped buy Oak-                  man and treasurer.
                    Buffalo lawyer who works on               1997: Sold Nullail Gear;               wood Classic & Custom Wood-                    February 2004: Formed Audubon
                    business transactions nnrl intro-         employees received 38 percent          works, which made bulletproof                  Machinery Corp. and bought
                    duced CoJJins 10 Lupicu's group.          ol procee ds through an employee       doors for the Pentagon; serves as              Oxygen Generaling Systems;
                    '·He doesn't jus\ bring capitnl to 11     stack ownership plan.                  treasurer. ·                                   seives as chairman and treasurer.
                    denl."                                    1998: Ran for Congress, losing to      July 2001: Helped buy Volland                  March 2004: Helped buy Buffalo
                         Other endangered factories           Incumbent John LaFalce,                Eleclric Equipment Corp, In                    China division of Oneida Lid, and
                    could be saved b)' the combina•                                                  Buffalo; later helped buy Fronlier             renamed It Niagara Ceramics;
                     1ion of business skills, private
                                                              1998: Formed merchant bank
                                                              Cobblestone Enterprises,               lnduslrial Supply and Mead                     co-owner and treasurer.
                    capital and public ince ntives that                                              Supply, and merged lhem lnlo
                     came together to prese1ve Buffa.         February 1999: Helped buy Bloch                                                       March 2004: Helped buy
                                                                                                     Volland; serves as treasurer.                  BloClinical Partners in Boston.
                     lo China, Agostinelli sa id.             Industries, a Henrietta-based
                                                              cabinetmaker; serves as chalnnan       January 2003: Helped buy Easom                 Mass., and made it a division of
                         "A lot of times what (compa•                                                Automated Systems, Delroit·        '           ZeploMelrix.
                     nies) ne ed is someone who can           and treasurer.
                                                                                                     based maker of lltt and transfer
                     hring a fresh approach and               July 1999: Formed ZeploMetrix          systems; serves as an officer and a
                     s treamline the operations,"             In Buffalo with a partner to make      board member.
                     Agoslinclli said,
                    A growing portfolio             tinghouse," he said.          the business within five yea~, se t- line up n lender - quickly net•
                      The son or R General Electric    You get the impress ion he ting up a potential cash crunch ting Grc:itcr Buffalo Savings
                    Corp. manager, Collins became             might have made il. Articulate         for the fledglin g company.                    Bank - and to put togetht!r n
                    an entrepreneur in l983 when he           and intense, with a command of              "Chris brought a lol of things            $2.t million injection of taxp.ty ·r-
                    led u management group to buy             arcane production details and fi-      to us that our team didn't have,"              backed loans and grants.
                    Westinghouse's declining indus•           nanciril formulas, Collins trained     Lupien said. "His experience in                    Despite lhe company's age -
                     trial gear business in Cheektowa•        as an engineer at North Carolina       having bought comjanies before
                    ga, forming Nuttall Gear. He                                                                                                    parts of the: plant date to the
                                                              Stale University and gol an MBA        . , . (and his ability to briog the            1920s - Lupica said the eco•
                    tm ld th e business, of which be          from the University of AJabama.        banks in and tnJk their language
                    owned 60 percent, 14 years Inter                                                                                                nomics underlying il are solid.
                                                                  Westinghou se Electric hired       - thal helped us significantly."               The factory. supplies a significant
                    for $10 million, Nutlall's ISO
                                                              him in 1972 nod advanced him                The deal for th e company il-             share of the $140 million annu al
                    workers also profited through an
                                                              quickly, putting him in charge of      lustra tes how private investment              market for high-end commercial
                    ~mployee stock ownership plan
                                                              its aging industrial gear business     combined with taxpayer-backed                  dinner plntcs.
                    that gave them 38 percent of tJ1e
                    \'.11mpany.
                                                              in Cheektowaga in 1979. The un•        incentives, local lenders and ex-                  "We certainly don' t believe a
                                                              i lamorous gearboxes for heavy         perienced management to save                   duplicate of our product is going
                         "Some peopl e had $l00,000
                    checks 1" Collins said.                   mdustrial uses generated $24 mil•      an endangered manufacturer.                    to be wcll•accepted in the indus-
                         The sale of Nuttall generated        lion in annual sales, not enough            Even so, the prescription for             try," Lupica said.
                    ,he cash to w1derwrite both a run         to put the business high on the        s:wing a business can be bitter,
                     lor Congress and a stiing of new         giant company's priority list.         such as the cut in jobs and ouster             Real value
                     investments.                                 "I was frustrated Westing-         of union representation that oc•                   The r idge nround the bottom
                         Besides Niagara Ceramics, his        hou se wasn't supporting my ef.        curred at Buffalo China. The                   of the dinner plate that rests on
                     pohfolio includes Bloch Indus•           forts to grow lhe business," Col-      plant, which employed 3S0 peo -                the table, called the "foot" in the
                     tries, a Rocbester•area cabinet•         lins said. "I sent a le tter to the    ple under Oneida last year, now                industry, .1lso had a ro le in saving
                     maker; Cheektowaga's Volland             president . . . saying, •If you ' re   has about 200 jobs, and wages for              the company. Unlike most ma k•
                     Electric Equipment, which re-            not se rious abou t this business.     production workers are 25 per-                 ers, tbe Buffalo plant puts a layer
                     pairs a nd distributes industrial        why no1 sell it to me ?' "             cent less than Oneid::i's pay.                 of glaz.e on lhe narrow ridge: low•
                    machinery; Mead Supply and                     A couple o f years later. in           That may be part of the: price            er-priced competitors rub th e
                    Frontier Supply. eq uipment rent ·         I 983, his wish was granted. Col-      that communities can expect to                ridge smooth. It may not sound
                    al companies that Volland pur•             lins and three other managers of      pay for preser:ving factory jobs in            like a big difference, but chain
                    ch•sed; ZeptoMelrix, a Buffalo             the gear business got bank loans,     a competitive global economy,                  restaura nts know the unglazed
                    supplier of medical research              put their hom es and savings on        economic development experts                   foot can scrn tch their tables and
                    products; Rochester's Oakwood              the line, and re-created Westy's      said.                                          the lops of other plates,
                    Classic & Cu~tom Woodworks ,              gear business as Nuttall Genr.              "With manufacturing at an                     ll also took backing from
                    maker of wooden doors; hospital           Th e risk was high; Collins was         all•time low .. . we're certainly             powerful officials to briag IIJe
                    equipment maker Oxygen Gener.             unmarri ed at the time, which          stepping up to do all we can do,"              deal together. Lupien reca ll ~d
                    ating Systems in Amherst;                  probahly made the leap easier. he     sa id Charles Webb, executive di•              home te lephone calls back and
                    Schlyer Machin ery in Wilson,             said.            ·                      rector of the Erie County Indus-              forth to County Executive Joel A.
                    maker of washing equipment for                 Collins has been a fan or the      trial Development Agency.                     Giambra to complete the pack -
                    animal research labs; and Easom            management buyout since the                The IDA is lending $750,000               age of public ince ntives.
                    Automation Systems in Detroit. a           Nuttall deal. The people with the      to th e new company, part of a                    "Joel saw this as a need ,111d
                    maker of equipment for auto               expertise to make the busi ness        multimillion-dollar package of                 something he could save," Lupien
                    pl ants.                                  succeed arc the people already         public incentives.                             said.         ·
                         Of all his ventures, only the         ru nning it, he sa id. WhaJ they           Beside s Collins' investme nt                 Collins said he's not taking hig
                    $500,000 he sank into running for          need is some capital and outside      capital. other pieces of the Buffa.            risks by investing in manufactur•
                    Congress clidn'I pay back, Collins         financial know-how.                    lo China deul had to come to-                 ers. If one of his companies werl'
                    s;1 id.                                        "I don't want more than 50        gether to save the make r of com-              to go bust, the sale of its asse t~
                         The companies in Collins' in-         percent," he sa id. so ma nage•       me rci a I     dinner            plates.       and equipment would pay hack
                    vestment portfolio have about              meat is motivated lo work the         Preparations for shutdown began                80 percent of his stake, he says.
                    600 jubs and $70 million in com-           long days a nd nights necessary to    when Oneida announced it would                 Banks estimate the value of their
                    bined sales, he said. Some were            make their own investmen t pay        close the plant ut the end of Oc-              collateraJ assuming a liquidatiim
                    bought out of bankruptcy pro-              off. "I wan! to run the ba ses with    tober. Lupica sa id.                          auction, but pl:int assets will
                    ceedings, wbi!e others. like Nut-          them the next 30 yea rs."                  It took an intensive several              fe tch more than that in a pati en t,
                    tall Gear and Niagara Ceramics,                                                  weeks to convince cash-crunched                orderly sale, Collins says.
                    we re yanked from the brink of             The Buffalo China deal                Oneida to sell the plant and give                  Another thing banks aren' t
                    shutdown by a big corporate           Taking a long•term appronch                its former managers a five -year               good at va luing is the expertise
                    owner.                            was a key to Collins' involvement              contract to continue supplying                 built up by a munngemenl group
                                                      in lhe Buffalo China deal.                     Oueida's popular Buffalo Chinn                 over the course of years.
                    Goals evolved over time              Two unnan1ed investors be•                  brand plates.
                       It wasn't Collins' ambition to sides Collins were willing to risk                                                                "There are people who know
                                                                                                          "We had to convince them we               the process,'' Collins sa id. uThnt's
                    resc ue wobbly factories.         their money, Lupien said. But th e             had the resources," Lupien said.
                       "My goaJ coming out or col- out.of-town ve nture capitalists                                                                 an i11la\1giblc tlmt has real value."
                                                                                                          After Oneidc1 c1greed to the
                    lege was to be president of Wes• wanted to get th eir money out of               sale in .Ja1111:1ry. la ll..s IJl.!J?illl 10   1•-11111i/: Jivillin111s (!flhi,ffi1ews. c,1111




                                                                                                                                                                                                      125
         Case 1:18-cr-00567-VSB Document 149-7 Filed 01/07/20 Page 15 of 29




Hon. Vernon S. Broderick
United States District Judge
. Southern District of New York
Thurgood Marshall United States Courthouse 40 Foley Square
New York, NY 10007


                                             December 6, 2019



Dear Judge Broderick:

I write this letter to support Chris Collins who will appear before your court soon for sentencing. I have

known Chris for over 12 years. He is a good man who has served his community for decades through

his formal civic role, his role as a businessman, as well as a philanthropist and community leader.




Both in business and in government service, Chris has a strong track record as a job creator. As a

business leader, he was instrumental in ZeptoMetrix 's success. It was founded in 1999 with six

employees and has grown to over 150 local employees who create ground-breaking medical products

that improve healthcare and save lives around the world.




I have seen his generosity in multiple capacities as service to his constituents such as his relentless

commitment to the victims' families from Flight 3407 which crashed in his Clarence neighborhood in

2009. He also fought hard for the first responders of 9-11 victims in their fight for health care services

as they became ill after their heroic commitment to the search, rescue and clean-up post 9-11. And

that was Just the high-profile cases. In his years of services, he fought for constituents-from senior

citizens to working families, continuously without fanfare.




                                                                                                   126
        Case 1:18-cr-00567-VSB Document 149-7 Filed 01/07/20 Page 16 of 29




As you consider Chris' sentencing for his mistakes, I ask that you consider his entire life not just these

moments where he had a lack of good judgement. Chris has been a successful businessman, a

community leader, a family man, and a friend to many. Please use mercy in your administration of

justice. Clearly Chris has made mistakes but he is a good, honest man who has served his community

and country with integrity. Thank you for your time and consideration .




                                              Res pectfutty,




                                              Nicholas A. Sinatra




                                                                                                   127
          Case 1:18-cr-00567-VSB Document 149-7 Filed 01/07/20 Page 17 of 29

                                                                                                David Wind

                                                                                      Lancaster, NY 14086

November 17, 2019

Hon. Vernon S. Broderick
United States District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


Dear Judge Broderick,

I have been fortunate to have known Chris Collins for the past 18 years. I met Chris when he joined
Cub Scout Pack 568 and became Cub Master. His enthusiasm for the position helped the pack grow and
motivated the boys to stay in scouting. He encouraged the boys to attend summer camp, attending camp
himself every year to support them. When his son transitioned into Troop 93, he became an assistant
scoutmaster, developing a supportive environment for the boys that inspired them to reach their goals
in scouting. Due to his mentorship, many boys stayed in scouting and earned their Eagle Awards that
otherwise may have dropped out. Chris is a strong believer in the values taught in boy scouts, and
works to live those values in his own life.

After his son left for college, Chris continued to support boy scouting in the community through his
role as county executive, attending Eagle Scout ceremonies throughout the community and supporting
boy scout involvement in community service projects. During his inauguration speech he described the
boy scout values and how he uses these as guidelines for his own life. As a congressman, Chris did not
let his busy schedule keep him from continuing to participate in the local boy scout community. He
participated in the board of trustees for the Greater Niagara Frontier Council, continued to attend as
many Eagle Scout ceremonies as possible, and he developed special recognition coins for Eagle Award
recipients.

During his tenure in congress, he formed a scouting caucus for both the boy scouts and girl scouts,
enabling them to be represented. He also displayed the boy scout flag outside his congressional office,
showing everyone not only his support for the boy scouts but the character traits that he stands for. I
believe that these values are still present in Chris' life today. The boy scout law states that scouts should
be trustworthy, loyal, helpful, friendly, courteous, kind, obedient, cheerful, thrifty, brave, clean and
reverent. However, being a boy scout does not just mean doing your best to embody these values, but it
also means being able to admit when you haven't and prompts you to do your best to make amends. I
know that Chris regrets what he has done, and will do his best to once again live by the boy scout law.


Sincerely,




David Wind
Scoutmaster, Troop 93



                                                                                                 128
    Case 1:18-cr-00567-VSB Document 149-7 Filed 01/07/20 Page 18 of 29




                                                  Williamsville, NY 14221
                                                  December 13, 2019


Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


Reference:      United States vs. Chris Collins


Dear Judge Vernon S. Broderick:


I write this letter on behalf of Chris Collins. My name is Gerard J. Sentz and I am a Professional Engineer
in New York, Pennsylvania and Ohio. I worked from Chris Collins from 2008 to 2012 while he was County
Executive of Erie County.

I met Chris in early 2008 before he became a candidate for County Executive. Having run several
engineering companies, I have a good business sense. In late 2000, I left the private sector and began
working for Erie County under a different County Executive. Chris and I spoke one night for several hours
before his candidacy about how the County runs versus business. I instantly could see where he fully
understood what I said and the inefficiencies that government builds into its system. When we
finished, I knew this was a man I wanted to lead my County; he could fix much in that broken system.


After his election and my assignment to lead Public Works which included all highways, buildings,
Weights and Measures and fleet, it became obvious that Chris wanted to bring efficiency to the County.
His Six Sigma philosophy and training saved the County millions of dollars through his term. He made no-
nonsense decisions but cared for people along the way.


When Chris was first elected, the county was controlled by a formal Control Board and was financially in
trouble. To show his dedication to making changes and bringing the County to sound fiscal stability,
Chris did not want to accept pay for his work until the Control Board was lowered to advisory status. As
this was deemed not possible, Chris then donated his entire paycheck to a charitable organization. After
a couple years, under Chris' leadership, the fiscal crisis was over, and the Control Board status was
lowered to advisory.

Another example of his caring for people came when Flight 3407 crashed in Clarence NY. The crash was
not far from his home. He immediately was on-site and lead the response. He assigned his top people to
this disaster. Although our access was limited to the families by NTSB, he did all he could to assist them
in this very troubling time. He also made sure that us responders were okay dealing with such a tragedy.




                                                                                                    129
    Case 1:18-cr-00567-VSB Document 149-7 Filed 01/07/20 Page 19 of 29




Chris is a brilliant man; he has an unbelievable ability with numbers and can retain facts remarkably.
When it came to budget time, he would ask great questions and had the ability to understand fine
details in the entire book. I even told Chris when he became Congressman, that he is the only person I
know that probably analyze the Federal Budget and make outstanding changes to the budget to make
America stronger!


In summary, I find Chris Collins to be a very smart man with incredible ability especially with numbers.
His ability to retain facts and numbers is remarkable. He made a huge difference in Erie County as
County Executive although the new regime has dismantled some of the great accomplishments he
made. His logical, no-nonsense attitude is a breath of fresh air in government. Although I lost touch with
Chris after he left County government, based on what I could read and research and personal
discussions, Chris was also a great Congressman.


I thank you for your time in reviewing this letter and welcome any comments or questions yo may have.


Thank you!




                                                                                                     130
                              -
       Case 1:18-cr-00567-VSB Document 149-7 Filed 01/07/20 Page 20 of 29

                                         Pau[ 1J. 'R£id
                                                , LOCKPORT, NY 14094


November 27, 2019

Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


Dear Judge Broderick,

I am writing to provide information to you re: the matter concerning Mr. Chris Collins. I am
a local business owner in the Buffalo, NY area and I have known Chris for the past thirty
plus years. We became acquainted through our mutual participation in the Young President's
Organization that is a global organization formed to support young people leading substantial
businesses at a young age. We have remained friends over the years and I have been
supportive of Chris's political undertakings beginning when he pursued office as the local
Erie County Executive. After a successful stint as the Erie County Executive where he
substantially improved the fiscal status of the county he decided to serve in the U. S. House
as a representative from our Congressional district. I have always known Chris to be a hard-
working and ethical individual with a love for both his family and his country. In fact, it is
his love for his country that motivated him to pursue higher office in the U. S. Congress.
Unlike many ofus that complain about our government and the direction of our country,
Chris was willing to sacrifice his personal life and family time to help change the political
direction of our country. I viewed this as a selfless act in the sense that at that point in his
life he needed no more success and no more money- -he had already achieved more than
most on all counts.

My experience with Chris is that he has always conducted himself professionally and as a
gentleman. Business situations can often times lead to difficult decision making crossroads- -
particularly when businesses are failing. Chris has always attempted to make the most optimal
decision to benefit the most people in an ethical manner. He has been generous with his time and
very supportive of organizations such as the Boy Scouts of America that he holds in high regard.

In closing, I view the current situation with Chris Collins to be very much out of character with
the person I have known for thirty plus years- -it is an aberration. Sadly, it may have been his
dedication to his family that sealed his fate.

Thank-you very much for your consideration ofmy opinion and allowing me to share my
perspective with the Court,


Very Truly Yours,




Paul D. Reid
                                                                                            131
       Case 1:18-cr-00567-VSB Document 149-7 Filed 01/07/20 Page 21 of 29




                                                                  -William K. Mattar, Esq.

                                                                   Amherst, NY 14226



                                                                   December 9, 2019

Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007



Re: United States v. Christopher Collins

Dear Judge Broderick,

I have known Chris for nearly fifteen years. We first met when working together on a major fund raiser
for local Scouting in upstate New York. Through the work with Scouting, I had the opportunity to see
him use his work ethic and his outgoing personality to help others. Through our Scouting connection,
my family got to know the Collins family. Chris's wife, Mary, also worked with me with fund raising
activities and his son, Cameron, went to the Scouting National Jamboree with my sons when they were
in high school.

For many years, Chris would support the Scouts by hosting a holiday party at his home for Scouting
volunteers. He went out of his way to make all those involved feel special and appreciated. Chris
instilled in his family the fundamentals of hard work, community and giving back.

It is clear that what Chris has done is horribly wrong and he must take responsibility for his actions.

Yet, I hope that your honor will take into account all the good that he has done throughout his life as
well as all the people that he has helped. The offence that Chris has committed is, from my years of
experience with him, very much out of character. His actions in that moment in time do not represent
who Chris is at his core. So, I am not surprised that Chris feels great remorse and shame.

Your honor, I know that you have a difficult task in sentencing. Thank you for your time in reading this
letter and contemplating my input.

Very truly yours,




William K Mattar, Esq




                                                                                                    132
    Case 1:18-cr-00567-VSB Document 149-7 Filed 01/07/20 Page 22 of 29




December 11, 2019



Hon. Vernon S. Broderick
United States District Court
Southern District Court
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007



Dear Judge Broderick:

We are writing to you in regards to our friend, Christopher Collins. We have personally known Chris and
his family for over 20 years. We were neighbors, our children have gone to school together and are dear
friends. Over the many years of intimately knowing the Collins family through dinners, social events and
neighborhood functions we would like to convey to you the type of person that Chris Collins has been
from our perspective

Chris Collins is a very successful self made business man that didn't need to take on many of the
responsibilities that he did. He truly felt that with his guidance he would be able to enact change to
better our community and make this world a better place. He worked as the Erie County Executive for
salary of $1 per year before becoming a United States Congressman, traveling away from his family for
extended periods of time. He always had the best interest of the community first and foremost on his
mind.

We have witnessed Chris as a Boy Scout leader that was involved in teaching the members of his pack
as well as his own children to become moral, hard working and respectful young adults

As an associate of the New York State Assembly I have witnesses his dedication again to the local
community, weather through Veteran services, Military services or community outreaches. His efforts
and evolvement were without resolve. He tirelessly represented the 27th Congressional District during
the crash of Flight 3407 in Clarence NY. Afterwards he was a staunch advocate of the families of Flight
3407to enact change that would make flying safer for everyone.

We want you to know a little about the man that we've known for many years. This man would never
have put anyone in jeopardy let alone his only son. We know the kind of man that Chris Collins is .... he
is very remorseful about what he did, and would accept any appropriate punishment to him as well as
do anything to make amends and make anyone harmed by his actions whole again. We would like to
plead with you to find a way to let Chris know what he has done was wrong and the wisdom not to
unduly ruin the rest of his life or his families lives over an uncharacteristic lapse of judgement. We hope
that you will offer some leniency as he will always carry the burden of his actions on his mind forever.

Sincerely,



Michael & Kimberly Laurie




                                                                                                      133
    Case 1:18-cr-00567-VSB Document 149-7 Filed 01/07/20 Page 23 of 29




                            Mr. Stephen A. Barnhoorn


                                Honeoye, NY 14471


                                 November 21, 2019

Hon. Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Subject: United States v. Christopher Collins

Dear Judge Broderick:

I am writing this character letter on behalf of former US Congressman Christopher Collins.

In 2012, I initially met Mr. Collins when he first ran for the House of Representatives at an
event held at the Granger Homestead in Canandaigua, New York. During his campaign
and service in Congress, I found Mr. Collins to be a strong champion of our nation's
military. This resonated with me.

During an event held at the American Legion here in Honeoye, I mentioned to
Congressman Collins my niece, US Army Staff Sgt. Suzanne Barnhoorn-Beardslee,
completed two tours of military service in Afghanistan. In response, the Congressman
presented me to give to my niece a US Military Coin, symbolizing Congressman Collins's
appreciation for those who serve to protect our nation, especially in hostile regions around
the world.

In 2016, I had another positive experience with Congressman Collins.

US Air Force Colonel Thomas E. Schaefer, a Rochester native, was my neighbor on
Honeoye Lake when I was a boy. On November 4, 1979, Col. Schaefer was taken
hostage in Iran and held in captivity for 444 days. Despite death threats, harsh
interrogation and solitary confinement, his spirit was never broken.

After Col. Schaefer passed away May 2016, I reached out to ask that Congressman
Collins memorialize this hero's service. On July 11, 2016, the congressman read a tribute
that is now enshrined in the Congressional Record.




                                                                                       134
    Case 1:18-cr-00567-VSB Document 149-7 Filed 01/07/20 Page 24 of 29




"Despite dire conditions, Colonel Schaefer displayed tremendous leadership and bravery,"
Collins told the House of Representatives. This was a great act of kindness by a public
official.

Thank you for taking the time to read my comments about the positive impact
Congressman Collins .has meant to me as well as to those who safeguard our freedom
every day.

Sincerely,




Stephen A. Barnhoorn


Enclosure: Remarks Honoring the Life of Colonel Thomas Schaefer; Congressional
Record Vol. 162, No. 111 (Extensions of Remarks - July 11, 2016).




                                                                                  135
              Case 1:18-cr-00567-VSB Document 149-7 Filed 01/07/20 Page 25 of 29

July 11, 2016                       CONGRESSIONAL RECORD -                          Extensions of Remarks                                    El083
"Let not today be like most days" as on              son Flag. Mr. Dunnigan's research on the Bat-     talents and used them to serve those around
      bended knee we now so pray                     tle of la Belle Famille determined the true lo-   him. In 1959, Mr. Langejans founded the Hol-
Let us find peace,                                   cation of this historic engagement, which will    land Chorale for which he served as director
let us find love,
let us unite for all of those Who Stand in           be dedicated this year in a special ceremony.     for 40 years. He also served as the music
      harm's way above                               For his scholarship, leadership, and dedication   chair, the band director, and the orchestra di-
                                                     to historical accuracy and authenticity, we       rector in West Ottawa Schools, demonstrating
                                                     honor him today.                                  his commitment to students and the commu-
TRIBUTE TO INDIAN ROCKS BEACH                                                                          nity by fostering young talent. Today, he con-
  DEPUTIES AND FIREFIGHTERS                                                                            tinues to conduct the Evergreen Chorale, an
                                                     REMARKS HONORING THE LIFE OF                      ensemble of more than 100 voices.
                                                       COLONEL THOMAS SCHAEFER
          HON. DAVID W. JOLLY                                                                             Throughout his career, Cal never ceased to
                                                                                                       put his students and those in his community
                   OF FLORIDA
   IN THE HOUSE OF REPRESENTATIVES
                                                                HON. CHRIS COLLINS                     before himself. Many of his students remem-
                                                                     OF NEW YORK                       ber his policy of charging $500 if a student
             Monday, July 11, 2016                      IN THE HOUSE OF REPRESENTATIVES                was found without a pencil to record instruc-
   Mr. JOLLY. Mr. Speaker, I would like to rec-               Monday, July 11, 2016                    tions in their notes. The singers and musicians
ognize the Indian Rocks Beach deputies and                                                             who performed under Mr. Langejans always
                                                    Mr. COLLINS of New York. Mr. Speaker, I            appreciated his dedication to teaching the im-
firefighters for their efforts in locating a miss-
                                                 rise today to honor the distinguished Colonel         portance of knowledge, creativity, and loyalty.
ing girl, Emma, who was four years old.
                                                 Thomas Schaefer, an American hero. Colonel            Cal was also able to travel and perform
   On April 23, 2016, Indian Rock Beach City
                                                 Schaefer was born in Western New York and             around the country, giving students the ability
Commissioner Cookie Kennedy and her family
                                                 spent much of his childhood at his parents'           to share their talents in communities through-
were enjoying themselves on the beach, when
                                                 cottage, "The Cottonwood," on Honeoye Lake.           out the United States.
a man approached them asking for help look-
                                                 Colonel Schaefer eventually joined the military          As a member of his community in West
ing for a little girl named Emma who was in
                                                 and was the highest-ranking United States             Michigan, I am one of many who thank Cal for
town to visit and who was lost. No one knew
                                                 military officer at the U.S. Embassy in Tehran        his outstanding achievements. From his dedi-
where Emma had gone, but it was not long
                                                 when it was seized by a group of Iranian stu-         cated leadership in our schools to his work in
before the whole town joined in the search for
                                                 dents on November 4, 1979. During the next            Tulip Time, Mr. Langejans has had an im-
her.
                                                 444 days in captivity, Colonel Schaefer bore          measurable impact on so many lives. He will
   The police and fire department worked tire-
                                                 the brunt of the Iranian hostile actions and in-      be greatly missed and I wish him the best of
lessly to find Emma, and with the help of the
                                                 timidation due to his senior position. During         luck in his retirement.
whole town, Emma was eventually found
                                                 his captivity, his Iranian captors frequently            I ask my colleagues to join me in honoring
unharmed. Emma's mother, Jennifer Lewis, is
                                                 threatened to execute him. Despite these dire         Calvin Langejans for his passionate teachings
extremely grateful to all of the residents of In-
                                                 conditions, Colonel Schafer displayed tremen-         and service to his students and community.
dian Rocks Beach, and especially, the fast re-
                                                 dous leadership and bravery. Colonel Schae-
sponse of the police and fire departments.
   Mr. Speaker, I want to thank the residents    fer was among the last hostages to be re-
                                                 leased, finally returning to his family on Janu-      TRIBUTE TO TAMPA LOWRY PARK
of Indian Rocks Beach for actively responding
                                                 ary 20, 1981.                                                              zoo
to their call for action. I am proud to serve as
                                                    Two years after he was released from Iran,
the Representative for this community and re-
                                                 Colonel Schaefer retired from the Air Force to                  HON. DAVID W. JOLLY
quest that this body join me in recognizing
                                                 undertake a new mission. Described by his                               OF FLORIDA
their heroic actions.                                                                                     IN THE HOUSE OF REPRESENTATIVES
                                                 family as enduringly positive, Schaefer turned
                                                 to a career as a motivational speaker, focus-                       Monday, July 11, 2016
   REMARKS HONORING MR. BRIAN                    ing on the importance of never giving up in the          Mr. JOLLY. Mr. Speaker, I want to recog•
              LEIGH DUNNIGAN                     face of hardship. As a professional speaker,          nize the Tampa Lowry Park Zoo for cele-
                                                 he spoke to more than 250,000 people about            brating their 25 years in service on June 15,
             HON. CHRIS COLLINS                  his own experiences with adversity.
                                                    Colonel Thomas Schaefer recently passed
                                                                                                       2016.
                   OF NEW YORK                                                                            In 1991, the zoo opened up the David A.
                                                 away at the age of 85 in Scottsdale. Arizona,         Straz, Jr. Manatee Hospital to provide for sick
    IN THE HOUSE OF REPRESENTATIVES              where he has lived with his wife, Anita, for the      and wounded manatees. In the last 25 years,
             Monday, July 11, 2016               past 30 years. His family is exceptionally            more than 400 of the endangered species
   Mr. COLLINS of New York. Mr. Speaker, I proud of the thousands of lives he impacted                 have come through to receive treatment for
rise today to honor a distinguished resident of and his actions as a leader, father, and hus-          boat strikes, red tide sickness, cold stress, or
New York's 27th District, Mr. Brian Leigh band. In describing how he wanted to be re-                  entanglement.
Dunnigan. Mr. Dunnigan served as Executive membered. Schaefer remarked, "for being a                      The non-profit Lowry Park Zoo hospital is
Director of Old Fort Niagara from 1979 to good guy." It's safe to say he achieved his                  one of the three federally permitted rehabilita-
1996. During his 17-year tenure, he greatly goal.                                                      tion facilities in the state and the Zoo also
improved operations and programs at the site,       Colonel Schaefer will be buried at Arlington       serves to educate the public on how to better
and conducted groundbreaking research that National Cemetery. I want to thank Colonel                  protect manatees.
made the Fort a leader in historical interpreta- Schaefer for his brave service to our nation,            Mr. Speaker, I want to thank the Lowry Park
tion. He researched and authored numerous and remember the thousands of lives he has                   Zoo for their efforts to help save and protect
books and articles on the history of the Fort positively impacted.                                     these endangered species. Not only do they
and the region, setting new standards for his-                                                         provide exceptional care, but also an invalu-
torical accuracy. His works include the defini- HONORING CALVIN LANGEJANS ON                           able education in preserving wildlife. I ask that
tive history of the Siege of Fort Niagara in                                                           this body join rne in recognizing and thanking
                                                               HIS RETIREMENT
1759 and seminal works on the history of the                                                           them for their efforts.
French Castle and the North and South Re-                     HON. BILL HUIZENGA
doubts. He also authored the Fort's guide-                                                             CONGRATULATING AGA KHAN ON
                                                                     OF MICHIGAN
book, which is currently used as guidance for                                                           HIS 59TH YEAR AS IMAM OF THE
                                                     IN THE HOUSE OF REPRESENTATIVES
visitors to the historic site.                                                                          ISMAILI MUSLIMS
   His proudest achievements include the cre-                 Monday, July 11, 2016
ation of professional interpretive programming      Mr. HUIZENGA of Michigan. Mr. Speaker, I
focused on the British occupation of the Fort rise today to recognize Calvin Langejans on
                                                                                                                    HON. PETE OLSON
                                                                                                                          OF TEXAS
in 1779, the organization of a series of special his retirement from serving as a chorale direc-
                                                                                                          IN THE HOUSE OF REPRESENTATIVES
events based on events of the Fort's history, tor and music instructor in Holland, Michigan
the inception of a collections storage facility for 57 years.                                                     Monday, July 11, 2016
and archaeology lab, and the acquisition of         Cal is well known in the Holland community           Mr. OLSON. Mr. Speaker, I am proud to
the Fort's most-prized artifact, the 1812 Garri- because he embraced his God-given musical             represent one of the most diverse districts in




                                                                                                                                       136
     Case 1:18-cr-00567-VSB Document 149-7 Filed 01/07/20 Page 26 of 29




                                                                                 Trisha Turner

                                                                                 Victor, NY 14564



November 21, 2019

Hon. Vernon S. Broderick                             <,



United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Subject: United States v. Christopher Collins

Dear Judge Broderick;
I serve as the Chairwoman of Ontario County Republican Committee. In this position, I meet and work
with a variety of elected officials. Often times, individuals win elections, but lack commitment to the
very issues that got them elected in the first place. Many worry more about self-preservation and
political correctness rather than true advocacy. This is not the case with Congressman Collins.
I could always count on Chris to remain steadfast on the issues he felt were in the best interest of the
district and the country.

Congressman Chris Collins consistently displays his sincere commitment to the issues that he feels
strongly about. He never calculates supporting issues based on popularity, but rather the impact to the
constituents. The Congressman is truly a warrior when he feels passionate about a topic. No matter
your politics, this is a quality that is admirable and rare.

 Whenever Congressman Collins interacts with groups, his incredible knowledge comes through. He
always takes time to provide legislative facts and information on topics of interest. He actively engages
when presenting and discussing all sides of the issue. He enjoys the banter and stays true to his beliefs
regardless of opposition.

The Congressman is a leader on a multitude of issues such as the Ontario Lake Flooding and
International Joint Commission (UC), mental health issues, 2nd Amend"J.ent jssues, protecting small
businesses, and Veterans issues. His love of country and defending the Constitution are evident.

As a Congressman, Chris made himself personally available to individuals that wanted to meet with him.
Over the years, individuals contacted me to let me know of a positive meeting with the Congressman
about issues that mattered to them. Many expressed their surprise that Chris himself would make the
time to be available to meet with them about their issue directly. He often took the time to listen and
provide engaging dialogue with those that met with him.




                                                                                                    137
     Case 1:18-cr-00567-VSB Document 149-7 Filed 01/07/20 Page 27 of 29




Personally, I know this is a difficult time for Congressman Collins and his family. The Congressman is
someone that loves his family dearly. I remember an incident that illustrated this. The Congressman
was aware of my personal love of photography. We were at a town event, and he took the time to pull
out many beautiful photos that his son took with a new camera on a trip. He continued to later email
examples of his son's pictures. He was very proud of his son's photography and wanted to share it with
me. I was touched that someone of his importance took the time to share the many photos because of
how proud he was of his son . Although he was COJllmitted to the district and role as a Congressman, he
also made his family a priority.                      "

In closing, please consider the commitment Congressman Collins shows to individuals of NY27.
He consistently stands for issues that impact our District. Congressman Collins is a strong advocate of
our freedoms, our rights and the Constitution . He loves his family and country and has works hard to
fight for issues he believes in. I ask that you consider the service of Congressman Collins to his country
and constituents as a part of his character. Personally, I am grateful for the impact Chris has had on
many and will fondly remember all of his positive contributions.




-
Trisha Turner




                                                                         -




                                                                                                    138
  Case 1:18-cr-00567-VSB Document 149-7 Filed 01/07/20 Page 28 of 29




                                                                   Susan Volk Sizemore




December 1, 2019

Hon. Vernon S. Broderick
United States Districtjudge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, :NY 10007

United States v. Christopher Collins



Dear Judge Broderick,

Thank you for allowing me to write this letter and humbly present some insight for your
consideration. I know I am blessed to have had the opportunity of working as a
department head in Mr. Collins' administration, seeing him in action on a daily basis,
guiding, mentoring, challenging, and running Government like a business. The skills and
experiences he provided to me are truly equivalent to a MBA. Because of him, I have
been able to land on my feet after life changing events and give back to others as he
always did and will continue to do.

I did not meet Chris until after he was in office as CountyExecutive and filling positions
on his staff. Because of his passion and enormous support for Boy Scouts, and my being
from a multi- generation Scouting family, as well as my International GirlScout Leader
experience (Tokyo,Japan) the interview centered around ethics, morals, Eagle Scouts and
developing future leaders. My younger daughter had just entered the United States Naval
Academy in Annapolis and was embracing the challenge. Chris asked me to help him
with a project of designing and producing the first Erie County Government Challenge
coin. It was impressive to see his core beliefs and dedication in encouraging all levels of
county workers and business leaders to be the best they could be for the entire
community. The project was extremely successful because Chris genuinely loves inspiring
others.

Mr. Collins was very big on empowering people to do their jobs. Not one to ever micro-
manage but, instead, set the bar high and expected results. My first position was Director
of Commission of Status of Women where one of my main focus projects in 2008 was
helping all women of Erie County become aware of the resources available to them.
Chris suggested I attend a local conference on all religions on his behalf. There , I met a



                                                                                       139
  Case 1:18-cr-00567-VSB Document 149-7 Filed 01/07/20 Page 29 of 29




wonderful Muslim woman who was the president of the WNY Muslim Women. I felt she
would be a perfect addition to my Departmental Advisory Board. While there were some
raised eyebrows at the Legislature, Chris was extremely supportive ; it was the right thing
to do. I was so grateful for his support as he knew the importance of helping all groups in
Erie County. Shortly after her appointment, a horrific murder took place in Buffalo
where a Muslim man (who owned the Muslim TV station) beheaded his wife. It made
international news. I still get shivers thinking about it , but felt this was such an
extraordinary example of Chris Collins' true character. What ever I asked for, he made
sure I got it. Immediate help for the children, county services, assistance for the family
who came in from overseas. The County budget made sure resources were funding the
outreach programs I developed for domestic violence in local and regional mosques. (19
Imams from all over the state of NY attended the conference/workshop) Chris always
provided the tools for me to do my job to the best of my ability. I am eternally grateful.

When another department head announce her retirement, Mr.Collins spoke to me about
taking over. Historically, The Office for the Disabled / ADA Compliance had been headed
up by a person who had some visible or invisible disability. Since I had neither, he insisted
we just be truthful with the Legislature about my credentials in order to be approved. His
instructions to me were find out what training I needed and he would make it happen.
Learning the legal requirements for getting the County Government into compliance
with 7000 employees, buildings, Buffalo Bills Stadium, ECMC Hospital, ECC college,
Botanical Gardens etc, I had to get up to speed quickly. Without hesitation, he approved
my training at Cornell, and then a program established by John Wodash at the DOJ. (who
was one of the original authors of the laws. ) This speaks to his core values, encouraging,
empowering, helping develop staff with the tools needed because it was the right thing to
do.

There are so many other examples which could genuinely demonstrate Mr. Collins'
positive traits, moral character, work ethic, community service, and charitable
contributions. I sincerely hope a few of my personal experiences shared with you in this
letter are useful to you.

The conduct in United State v. Christopher Collins is very serious, and at the same time
very much out of character for this man.



Respectfully,

-~d-c-t:-?1     ~{l/c:,L
Susan Volk Sizemore




                                                                                        140
